Exhibit 10.1




TEAM, INC.
NOTICE OF GRANT
 
for Stock Units awarded under the
Team, Inc. 2006 Stock Incentive Plan
 
Team, Inc. (the “Company”) has granted to Participant (as designated below) a
long-term incentive award pursuant to the Team, Inc. 2006 Stock Incentive Plan
(as amended and/or restated, the “Plan”) and subject to the additional terms and
conditions provided under the Team, Inc. Stock Unit Award Agreement, a copy of
which is attached as Exhibit A (“Award Agreement”).  By continuing to provide
services to the Company and/or any of its Affiliates, Participant is deemed to
have accepted the terms and conditions of this Notice of Grant, the Award
Agreement and the Plan.  Any capitalized terms not defined herein are defined in
the Plan and/or the Award Agreement.
 
1.  
Grant Terms:

 

 
Participant Name: 
_____________________

 

 
Date of Grant: 
October 15, 2013

 

 
Dollar Value on Date of Grant:
$_____________

 

 
Number of Stock Units: 
________________

 
2.  
Vesting Schedule: The Participant’s Stock Units shall become vested in
accordance with the following schedule:

 

 
Number of Stock Units
 
Scheduled Vesting Date
     
October 15, 2014
     
October 15, 2015
     
October 15, 2016
     
October 15, 2017

 
Except as provided in the Plan or the Award Agreement, the Participant’s right
to receive any amounts under this Notice or the Award Agreement shall be
forfeited on the date Participant ceased to be employed by the Company and its
Affiliates.
 

 
TEAM, INC.
ACCEPTED AND AGREED:
 
PARTICIPANT
       
By: ___________________________
By:  _________________________
Philip J. Hawk
Printed Name: _________________
Chairman and Chief Executive Officer
Date Signed: __________________

 
 
 

--------------------------------------------------------------------------------

 
Exhibit “A”


Team, Inc.
Stock Unit Award Agreement
 
for Stock Units awarded under the
Team, Inc. 2006 Stock Incentive Plan
 
 
This Stock Unit Award Agreement (the “Agreement”) is entered into between Team,
Inc. (the “Company”) and each individual (the “Participant”) who holds a Notice
of Stock Unit Award Certificate (the “Award Certificate”), incorporated herein
by reference.
 
1.           Stock Unit Award.
 
On the Date of Grant specified on the Award Certificate, the Company has awarded
to the Participant, a Stock Unit which represents an unfunded, unsecured promise
by the Company to deliver common shares of the Company (“Shares”) pursuant to
the vesting schedule on the Participant’s Award Certificate.
 
This Stock Unit has been granted under the Team, Inc. 2006 Stock Incentive Plan
(as amended and/or restated, the “Plan”) and will include and be subject to all
provisions of the Plan, which are incorporated herein by reference, and will be
subject to the provisions of this Agreement.  Capitalized terms used in this
Agreement which are not specifically defined will have the meanings defined
under the Plan.  In the event of any conflict between the terms of the Plan and
the terms of this Agreement, the terms of the Plan shall control.
 
2.           Terms and Conditions.
 
(A)           Vesting Date.  Subject to the conditions set forth in the Plan and
this Agreement, the Stock Units issued to Participant will vest on the Vesting
Dates (as defined below) listed in the Award Certificate.
 
(B)           Settlement of Units.  Except as provided in Subsection (C) below,
the Company will issue one Share to Participant on the date each Stock Unit is
scheduled to become vested under the terms of the Award Certificate (“Vesting
Date”).  As a ministerial matter, the Company shall cause the issuance and
delivery of Shares to the Participant as soon as practicable after each
designated Vesting Date and in any event within twenty (20) business days after
such designated Vesting Date; provided, however, that such delivery shall be
deemed effected for all purposes when a stock transfer agent shall have
deposited such Shares according to the delivery instructions; and provided
further that if any law, regulation or order of the Securities and Exchange
Commission (the “Commission”) or other body having jurisdiction shall require
the Company or the Participant to take any action in connection with the
delivery of the Shares, then, subject to the other provisions of this Section,
the date on which such delivery shall be deemed to have occurred shall be
extended for the period necessary to take and complete such action, it being
understood that the Company shall have no obligation to take and complete any
such action.
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           Accelerated Vesting.
 
(i)           Death.  If Participant dies while actively employed by the Company
or an Affiliate, as applicable, all of Participant’s Stock Units will
automatically vest and the Company shall immediately thereafter issue one Share
to Participant for each of his or her Stock Units.
 
(ii)           Change of Control.  Notwithstanding any other provision of this
Agreement, upon a Change of Control of the Company all Stock Units granted the
Participant under this Agreement will vest and the Company shall immediately
thereafter issue one Share to Participant for each of his or her Stock Units.
 
(D)           Rights as a Stockholder.  Except as otherwise specifically
provided in this Agreement, the Participant shall not be entitled to any rights
of a stockholder with respect to the Stock Units.  A Participant shall have no
right to receive dividend equivalent payments with respect to Shares that may be
received pursuant to the Award Certificate and this Agreement.
 
(E)           Non-Transferability of Stock Unit.  This Stock Unit may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution, or pursuant to a
court order in the event of divorce.  The terms of the Plan, this Agreement and
the Award Certificate shall be binding upon the executors, administrators,
heirs, successors, representatives and assignees of Participant.
 
(F)           Responsibility for Taxes.  Regardless of any action the Company or
an Affiliate takes with respect to any or all income tax, payroll tax or other
tax-related withholding (“Tax Related Items”), the Participant acknowledges that
the ultimate liability for all Tax Related Items legally due by him or her is
and remains the Participant’s responsibility and that the Company and its
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the Stock Unit grant,
including the grant of Stock Units, the vesting of Stock Units, the conversion
of the Stock Units into Shares or the receipt of an equivalent cash payment, the
subsequent sale of Shares acquired and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the Stock Unit to reduce or eliminate the Participant’s liability for
Tax-Related Items.
 
Prior to the issuance of Shares on a designated delivery date or the receipt of
an equivalent cash payment, the Participant shall pay, or make adequate
arrangements satisfactory to the Company (in its sole discretion) to satisfy all
withholding and payment on account obligations of the Company or any of its
Affiliates.  In this regard, Participant authorizes the Company or its
Affiliate, as applicable, to withhold all applicable Tax Related Items legally
payable by Participant from Participant’s wages or other cash compensation
payable to Participant by the Company or its Affiliate, as applicable, or from
any equivalent cash payment received upon vesting of the Stock
Units.  Alternatively, the Company may, in its sole discretion, (i) sell or
arrange for the sale of Shares to be issued on the vesting of Stock Units to
satisfy the withholding or payment on account obligation, and/or (ii) withhold
in Shares, provided that the Company and Participant’s actual Employer (defined
below) shall withhold only the amount of Shares necessary to satisfy the minimum
withholding amount.  Participant shall pay to the
 
 
 

--------------------------------------------------------------------------------

 
 
Company or to the Employer any amount of Tax Related Items that the Company may
be required to withhold as a result of the Participant’s receipt of Stock Units,
the vesting of Stock Units, the receipt of a dividend equivalent cash payment,
or the conversion of vested Stock Units to Shares that cannot be satisfied by
the means previously described.  The Company may refuse to deliver Shares to
Participant if Participant fails to comply with his or her obligation in
connection with the Tax Related Items as described herein.  For purposes of this
provision, the terms “Employer” means the Company (if the Participant is
employed by the Company) or the Affiliate of the Company that employs the
Participant.
 
To the extent that any portion of the Stock Units is treated as includible in
Participant’s income prior to the date that shares are delivered to Participant
under this Agreement, the Company and the Participant’s Employer, as applicable,
are hereby authorized and directed to either (i) require Participant to make
payment of such taxes to the Company or Participant’s Employer, as applicable,
through delivery of cash or a cashier’s check within five (5) calendar days
after the Company or the Participant’s Employer, as applicable, is required to
remit such taxes to the Internal Revenue Service, or (ii) withhold from
Participant’s regular wages, bonus or other compensation payments the amount of
any tax required to be withheld.
 
For Participants employed at international (non-US) locations:
 
The Company or Participant’s Employer, as applicable, will assess its
requirements regarding tax, social insurance and any other payroll tax (“Tax
Obligations”) withholding and reporting in connection with the Stock Units or
Shares. These requirements may change from time to time as laws or
interpretations change. Regardless of the actions of the Company or
Participant’s Employer, in this regard, Participant hereby acknowledges and
agrees that the ultimate liability for any and all Tax Obligations is and
remains his or her responsibility and liability and that the Company and
Participant’s Employer make no representations nor undertakings regarding
treatment of any Tax Obligation as a result of the grant or vesting of the Stock
Units, and Participant agrees to make arrangements satisfactory to the Company
or Participant’s Employer, as applicable, to satisfy all withholding
requirements. Employee authorizes the Company or Participant’s Employer, as
applicable, to withhold all applicable Tax Obligations legally due from
Participant from his or her wages or other cash compensation to be paid him or
her by the Company or Participant’s Employer.
 
(G)           Expiration.  The Participant will forfeit all unvested Stock Units
upon Termination of Employment for any reason, other than death, a Change of
Control, or a Special Vesting Agreement (as defined below).
 
(H)           Legality of Initial Issuance.  No Shares shall be issued upon the
vesting of a Stock Unit unless and until the Company has determined that:
 
(i)   The Company and, if applicable, the Participant have taken any or all
actions required to register the Shares pursuant to all applicable securities
laws or to perfect an exemption from the registration requirements thereof;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)   Any applicable listing requirement of any stock exchange or other
securities market on which Shares are listed has been satisfied; and
 
(iii)   The Participant has taken actions, satisfactory to the Company, to pay
applicable taxes as described in Subsection 2(F).
 
3.           Return of Share Value.
 
(A)           By accepting this Award, Participant hereby agrees that if the
Company determines that Participant engaged in Conduct Detrimental to the
Company (as defined below) during his or her employment with the Company and/or
an Affiliate, or during the one-year period following the Participant’s
Termination of Employment, Participant shall be required, upon demand, to return
to the Company, in the form of a cash payment, the Returnable Share Value
(defined below) and all unvested amounts are forfeited.  Participant understands
and agrees that the repayment of the Returnable Share Value is in addition to
and separate from any other relief available to the Company and/or Participant’s
Employer, due to Participant’s Conduct Detrimental to the Company, including
injunctive relief, attorneys’ fees and damages.
 
(B)           By accepting this Award, Participant hereby agrees that if the
Participant’s Termination of Service with the Company or an Affiliate, as
applicable, is designated by the Committee as a Special Vesting Agreement,
Participant may be permitted to continue to become vested in the Shares.  If
that occurs, in addition to the restriction above in Subsection (A) concerning
conduct during employment and for one year after Termination of Employment,
Participant agrees that he or she will not engage in Conduct Detrimental to the
Company during the remaining vesting period as provided in the Award
Certificate.  If Participant engages in Conduct Detrimental to the Company
during the remaining portion of the vesting period, then Participant shall (i)
forfeit all of the unvested Shares, and (ii) be required, upon demand, to return
to the Company, in the form of a cash payment, the Returnable Share Value paid
to date.  Participant understands and agrees that the repayment of the
Returnable Share Value is in addition to and separate from any other relief
available to the Company due to Participant’s Conduct Detrimental to the
Company, including injunctive relief, attorneys’ fees and damages.
 
4.           Definitions.
 
The following definitions shall apply for purposes of this Agreement:
 
(A)           “Conduct Detrimental to the Company” means:
 
(i)           Participant engages in Serious Misconduct (whether or not such
Serious Misconduct is discovered by the Company prior to the Participant’s
Termination of Employment);
 
(ii)           Participant breaches his or her obligations to the Company, or an
Affiliate, with respect to confidential and proprietary information or trade
secrets;
 
(iii)           Participant Competes with the Company or an Affiliate;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)           Participant directly or indirectly, solicits, recruits, advises,
attempts to influence or otherwise induce or persuade, directly or indirectly
(including encouraging another person to influence, induce or persuade), any
customer or vendor of the Company or any of its Affiliates to materially
decrease or terminate its relationship with the Company or its Affiliates,
within the geographic area that Participant had direct business responsibility
for during the term of his/her employment with the Company or with an Affiliate;
 
(v)           Participant directly or indirectly, solicits, recruits, advises,
attempts to influence or otherwise induce or persuade, directly or indirectly
(including encouraging another person to influence, induce or persuade), any
person employed by the Company or any of its Affiliates to leave the employ of
the Company or any of its Affiliates (except for those actions that are within
the scope of Participant’s employment that are taken on behalf of the Company or
its Affiliates); or
 
(vi)           Participant seeks to have any of the obligations listed above in
(i)-(v) found unenforceable or invalid for any reason.
 
Participant acknowledges that the Conduct Detrimental to the Company is worthy
of protection by these promises due to the nature of the harm that would be
caused by such actions because Participant acknowledges that the Company and, if
applicable, its Affiliate, has promised and the Participant has been entrusted
with access to significant confidential or trade secret or propriety information
of the Company or its Affiliates, as well as access to relationships and
information regarding the Company’s or its Affiliates’ customers, vendors, and
employees.
 
(B)           “Compete.”  For purposes of this provision, Participant shall be
deemed to “compete” with the Company if he or she, directly or indirectly:
 
(i)           Is a principal, owner, officer, director, shareholder or other
equity owner (other than a holder of less than 5% of the outstanding shares or
other equity interests of a publicly traded company) of a Direct Competitor (as
defined below);
 
(ii)           Is a partner or joint venture in any business or other enterprise
or undertaking with a Direct Competitor; or
 
(iii)           Serves or performs work (including consulting or advisory
services) for a Direct Competitor, that is similar in a material way to the work
that Participant performed for the Company or any of its Affiliates, in the
twelve months preceding the Participant’s Termination of Employment, or that
involves the use of the Company’s or any of its Affiliates’, confidential, trade
secret or proprietary information.
 
(C)           “Direct Competitor” means any entity, or other business concern
that within the geographic area that Participant had direct business
responsibility for during the term of his employment with the Company or its
Affiliates, offers or plans to offer products or services that are materially
competitive with any of the products or services being manufactured, offered or
marketed, or that are actively developed, by the Company or any of its
Affiliates, as of the date Participant’s Service ends.
 
 
 

--------------------------------------------------------------------------------

 
 
(D)           “Special Vesting Agreement” means an agreement in which the
Compensation Committee, in its sole discretion, elects to permit some or all of
the Participant’s Stock Units to continue vesting following the Participant’s
Termination of Employment with the Company or with an Affiliate, as applicable,
in exchange for Participant’s strict compliance with designated post-termination
conditions, as determined by the Committee pursuant to a written agreement
executed at the time the Participant’s Termination of Employment occurs.
 
(E)           “Returnable Share Value” means a cash amount equal to the gross
value of the Shares that were issued to Participant in the one-year period prior
to the Company’s determination that Participant engaged in Conduct Detrimental
to the Company pursuant to this Agreement, determined as of the date such Shares
were issued to Participant and using the Fair Market Value (as defined in the
Plan) of the Company’s common stock on that date.  For purposes of clarity, if a
Participant’s shares have an extended vesting period due to a Special Vesting
Agreement, then the Returnable Share Value amount shall include all shares that
became vested during the one-year period ending on the date the Participant
first engaged in an action that is treated as Conduct Detrimental to the
Company.
 
(F)           “Serious Misconduct” shall mean embezzlement or misappropriation
of Company, or Affiliate, funds or other Company, or Affiliate, assets,
including confidential or trade secret information, commission of an illegal act
or the willful failure to comply with the policies and procedures of the
Company, or an Affiliate, as determined by the Committee, in its sole
discretion.
 
(G)           “Service” shall mean the period during which a Participant is
considered to be an employee of the Company or of an Affiliate, and shall not
include any notice period.
 
5.           Additional Provisions
 
(A)           Notices.  The Company may deliver any notice required by the terms
of this Agreement in writing or by electronic means.  Any such notice that is
given in writing shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid.  The notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.
 
(B)           Entire Agreement.  This Agreement, the Award Certificate and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede all other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof; provided, however, that the provisions of
the Plan shall continue to apply, and further provided that in case of
inconsistencies or ambiguities, the provisions of the Plan shall prevail over
the provisions of this Agreement or the Award Certificate.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.
 
(C)           Governing Law.  This Agreement and the Plan shall be governed by,
and construed in accordance with, the laws of the State of Texas, United States
of America. The
 
 
 

--------------------------------------------------------------------------------

 
 
venue for any and all disputes arising out of or in connection with this
Agreement shall be Harris County, Texas, United States of America, and the
courts sitting exclusively in Harris County, Texas, United States of America
shall have exclusive jurisdiction to adjudicate such disputes. Each party hereby
expressly consents to the exercise of jurisdiction by such courts and hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to such
laying of venue (including the defense of inconvenient forum).
 
(D)           Administration.  Any determination by the Company and its counsel
in connection with any question or issue arising under this Agreement, the Award
Certificate, or the Plan shall be conclusive and binding on the Participant and
all other persons, having an interest hereunder.
 
(E)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and to the Participant, the Participant’s executors, administrators,
heirs, successors, representatives and assignees.
 
(F)           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Stock Unit granted under and
participation in the Plan or future Stock Units that may be granted under the
Plan by electronic means or to request Participant’s consent to participate in
the Plan by electronic means.  Participant hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan and sign the Agreement through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
(G)           Code Section 409A.  This Agreement is intended to comply with the
provisions of Code Section 409A and this Agreement and the Plan shall, to the
extent practicable, be construed in accordance therewith.  To the extent there
is any ambiguity in this Agreement as to its compliance with Section 409A, this
Agreement shall be read to conform with the requirements of Section 409A, and
the Company may at its sole discretion amend or replace this Agreement to cause
this Agreement to comply with Section 409A. Neither the Company nor Participant
shall have the right to accelerate or defer the delivery of any amount payable
under this Agreement except to the extent specifically permitted or required by
Code Section 409A.  Terms defined in this Agreement and the Plan shall have the
meanings given such terms under Code Section 409A if and to the extent required
to comply with Code Section 409A.  In any event, the Company makes no
representations or warranty and shall have no liability to Participant or any
other person if any provisions of or payments under this Agreement are
determined to constitute deferred compensation subject to Code Section 409A but
not to satisfy the conditions of that section.
 
(H)           Employment Relationship.  For purposes of this Agreement,
Participant shall be considered to be in the employment of the Company as long
as Participant remains an employee of either the Company or an
Affiliate.  Nothing in the adoption of the Plan or the award of the Stock Units
thereunder pursuant to this Agreement shall confer upon Participant the right to
continued employment by the Company or affect in any way the right of the
Company to terminate such employment at any time.  Unless otherwise provided in
a written employment
 
 
 

--------------------------------------------------------------------------------

 
 
agreement or by applicable law, Participant’s employment by the Company shall be
on an at-will basis, and the employment relationship may be terminated at any
time by either Participant or the Company for any reason whatsoever, with or
without cause.  Any question as to whether and when there has been a Termination
of Employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
 


 


 


 